           Case 1:20-cv-10215-LGS Document 27 Filed 02/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SHMUEL ROTH,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 10215 (LGS)
                            -against-                         :
                                                              :        ORDER
 TRANS UNION, LLC,                                            :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for February 18,

2021. Dkt No. 20.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that, the February 18, 2021, initial pretrial conference is CANCELLED. If

the parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. It is further

        ORDERED that, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: February 12, 2021
       New York, New York
